DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Interpretation
2.    The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
3.    The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.


REASONS FOR ALLOWANCE
4.  	Claims 29-56, renumber as 1-28 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: In claim 29, prior art by Kruglick (US 2015/0154051 A1) teaches A method of generating computer graphics, (“A server computing device may generate and send a compositing flow to the intermediary computing device. The compositing flow may comprise model identifiers and model rendering information. The intermediary computing device may retrieve models identified in the compositing flow from the model store, and provide the identified models and model rendering information to a GPU for rendering.” [0018]) Kruglick also teaches receiving, by a first computing device, a plurality of sets of intermediate graphics data, (“Real-time graphics application 101 may be adapted to receive and process application control instructions 152, optionally along with application control instructions received from multiple other client devices. Processing application control instructions 152 may comprise, inter alia, using compositing flow generator 102 to generate compositing flow 154. Real-time graphics the sets of intermediate graphics data are generated by a first portion of an image rendering process; (“Compositing flow generator 102 may be arranged to generate compositing flow 154 as a substitute for, or as a lightweight version of, a rendered graphics stream.” [0030] “In embodiments adapted to render graphics via a local GPU at server computing device 100, real-time graphics application 101 may be adapted to send to the local GPU performing, by a GPU of the first computing device, a second portion of the image rendering process to render an image from the sets of intermediate graphics data. (“Intermediary computing device 120 may be adapted with graphics rendering intermediary 122, wherein graphics rendering intermediary 122 may be adapted to manage receiving models 151 at intermediary computing device 120, storing models 151 in model store 121, receiving session information 153 and compositing flow 154 from server computing device 100, graphics rendering by GPU 123, and delivery of rendered graphics stream 158 to client device 130, on behalf of real-time graphics application 101.” [0037]) Claims 38, 47 and 49 are similar in scope to claim 29, and they are taught under similar rationale.
However, claims 29-56 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 29: “each of the sets of intermediate graphics data including rasterized graphics objects including unshaded source pixels having depth values corresponding to a respective depth layer of the plurality of depth layers;” Claims 38, 47 and 49 are similar in scope to claim 29, and they are allowed under similar rationale.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reach on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619